1

2

3

4

5

6

7

8                       UNITED STATES DISTRICT COURT
9                      CENTRAL DISTRICT OF CALIFORNIA
10                              EASTERN DIVISION
11
                                           )
12                                         ) Case No.: EDCV 19-01633-CJC(KKx)
                                           )
13
     DORAN SANCHEZ,                        )
                                           )
14                                         )
                 Plaintiff,                )
15                                         ) JUDGMENT
           v.                              )
16                                         )
                                           )
17
     DEB HAALAND, in her official capacity )
                                           )
18   as United States Secretary of the     )
     Interior,                             )
19                                         )
                                           )
20               Defendant.                )
                                           )
21                                         )
                                           )
22

23

24   //
25   //
26   //
27   //
28


                                         -1-
1          This matter came before the Court on Defendant’s motion for summary judgment.
2    In accordance with the Court’s Order, IT IS HEREBY ORDERED that judgment is
3    entered in favor of Defendant.
4

5          DATED:       June 15, 2021
6                                              __________________________________
7                                                    CORMAC J. CARNEY
8                                              UNITED STATES DISTRICT JUDGE
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                              -2-
